DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 are pending per amendments filed 11/09/2020 and examined herein. Claims 1, 11, 17, and 18 are amended.  No claims are added or canceled. 

Response to Amendment
Applicant’s amendment to the independent claims to incorporate a practical application of the identified abstract idea is sufficient to overcome the 35 USC 101 rejection of the previous Office action.

Response to Arguments
Applicant's arguments filed 35 USC 103 have been fully considered but they are not persuasive.  Applicant argues the following:
Myr does not expressly teach “a construction result data acquisition unit configured to acquire construction result data from the construction site based on said output indicating a construction result of the construction site.  Remarks p. 18.
Respectfully the Office notes that Myr was not used to teach the limitation in question, see Office action mailed 08/12/2020 at page 10.
There is no disclosure or suggestion in the Gipps reference of the Applicant’s claimed feature of receiving construction results data from the machine based on absolute position information of the work member of the work machine during operation of the work machine at the construction site.  Remarks p. 21.
Respectfully, the limitation in question is a newly added amendment that is fully addressed in the updated rejection below.
There is no disclosure in the Crain reference of the Applicant’s claimed feature of transmission of design landform data by the construction plan data output unit to a work machine to control a work member of the work machine based on the design landform data corresponding to a target shape of an excavation target of the construction site such that the work member is moved in accordance with the landform.  Remarks p. 22.
Respectfully, the limitation in question is a newly added amendment that is fully addressed in the updated rejection below.
There is no disclosure or suggestion in the Crain reference of the Applicant’s claimed feature of receiving construction results data from the work machine based on absolute position information of the work member of the work machine during operation of the work machine at the construction site.  Remarks p. 23.
Respectfully, the limitation in question is a newly added amendment that is fully addressed in the updated rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Myr (US 6,996,507) in view of Gipps et al (US 2005/0268245 A1),  Crain (US 2014/0285375) and Nakagami et al (US 5,819,190 A).
Claim 1
Myr teaches a construction management system (Myr Abstract and 1:61-63) comprising:
a construction amount data calculation unit configured to calculate, based on a current landform and a design landform of a construction site, construction amount data of the construction site (Myr 2:1-18);
an original unit data acquisition unit configured to acquire original unit data indicating a specific condition of a work device that constructs the construction site (Myr 2:19-34 and 12:43-57);
Myr 2:10-18 and 12:58-65); and
a construction plan data output unit configured to cause an output device to output the construction cost corresponding to the target construction periods to at least the construction site (Myr 2:10-18, 2:62-63 and 12:58-65); 
the original unit data acquisition unit, (Myr 2:19-34 and 12:43-57) the construction plan data calculation unit (Myr 2:10-18 and 12:58-65), the construction plan data output unit (Myr 2:10-18, 2:62-63 and 12:58-65),
Myr does not expressly teach the following limitation that is taught in the analogous art of infrastructure path determination by Gipps
a construction result data acquisition unit configured to acquire construction result data from the construction site based on said output indicating a construction result of the construction site (Gipps [180] “the path determination may be created in real time as the vehicle is in motion, with new path determinations created based on the current location of the vehicle.  The path determination may consider line of sight and the terrain topography” also see [19]); and
a computer system including a processor configured to process functions (Gipps [122] “the client computer 1302 is a standard PC with an Intel, Apple, Linux or other processor and Internet connection”) at least of the construction amount data calculation unit (Gipps [25] “an embodiment earthwork volumes may be calculated with benches being automatically inserted, as defined by the user for each geology and strata, from the alignment, up or down, to the land surface.  In an embodiment the volume of earthworks is calculated based on the shape of the land surface within the limits of the earthworks.  Alternatively, the land surface may be calculated as a straight line between several points between the limits of the earthworks at the land surface” and [101] “client-based application 102 may provide a variety of features, such as serving as a QS tool for easy calculation of earthworks”), . . . and the construction result data acquisition unit (Gipps [180] “the path determination may be created in real time as the vehicle is in motion, with new path determinations created based on the current location of the vehicle.  The path determination may consider line of sight and the terrain topography” also see [19]);
wherein the construction plan data calculation unit recalculates the construction plan based on the construction result data implementing use and control of a construction machine at the construction site (Gipps [117] “process described can be repeated multiple times to enable sensitivity analysis, demonstration of consideration of alternatives, consideration of emerging constraints, response to public consultation, or consideration of more accurate data, for example geological data, that is gathered as the project proceeds”), and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Myr the additional features as taught by Gipps since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as 
Myr does not expressly teach the following limitation that is taught in the analogous art of synthetic aperture radar by Crain
wherein the current landform is represented as information attained from a camera carried by a vehicle as current landform data indicating a current landform of the construction site. (Crain [1111] “the camera 184 may be used to photograph the scan region SR . . . and used to capture video and/or photographic images of the scan region SR, scan area SA, and/or other portions of the surface S of the earth, including vegetation and/or man-made structures . . . such images representing the topography 131 and subsurface 133 may be correlated in which a subsurface pipe” and [84] “vehicle 12 may be dedicated for SAR scans, or the vehicle may used for several purposes (e.g., excavation, construction, utility line service)” [141] “boom 1914 of the vehicle may be raised to its highest position to position a camera on the SAR pod 1916 at a vantage point to acquire an aerial view” and fig. 25) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Myr the current landform is represented as information attained from a camera carried by a vehicle as current landform data indicating a current landform of the construction site as taught by Crain since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did 
Myr does not expressly teach the following limitation that is taught in the analogous art of ground leveling control system of Nakagami
wherein design landform data is transmitted by the construction plan data output unit to a work machine to control a work member of the work machine based on the design landform data corresponding to a target shape of an excavation target of the construction site such that the work member is moved in accordance with the landform (Nakagami 2:15-28, 10:15-35, and fig 4a and 4b);
wherein the construction result data is based on absolute position information of the work member of the work machine received from the work machine during operation of the work machine at the construction site (Nakagami 3:60-4:26 and 8:55-59); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Myr the wherein design landform data is transmitted by the construction plan data output unit to a work machine to control a work member of the work machine based on the design landform data corresponding to a target shape of an excavation target of the construction site such that the work member is moved in accordance with the landform; and wherein the construction result data is based on absolute position information of the work member of the work machine received from the work machine during operation of the work machine at the construction site as taught by Nakagami since the claimed invention is merely a combination of old elements, and in the combination each element merely would have 

Claim 2 
Myr in view of Gipps, Crain, and Nakagami teach all the limitations of the construction management system according to claim 1, wherein the construction plan data calculation unit is configured to calculate the construction cost for each of a plurality of the target construction periods (Myr 2:10-18 and 12:50-65).
Claim 3
Myr in view of Gipps, Crain, and Nakagami  teach all the limitations of the construction management system according to claim 1, wherein the construction plan data output unit is configured to cause the output device to output the target construction periods and the construction costs that  a plurality of the calculated construction plans (Myr 2:10-18 and 12:50-65).
Claim 4 
Myr in view of Gipps, Crain, and Nakagami  teach all the limitations of the construction management system according to claim 1, wherein the construction plan data output unit is configured to cause the output device to output the plurality of target construction periods in association with the construction costs, and is configured to cause the output device to output the construction plan corresponding to a target construction period selected according to an input signal of an input unit, among the plurality of target construction periods output to the output device (Myr 2:10-18 and 12:50-65
Claim 5 
Myr in view of Gipps, Crain, and Nakagami  teach all the limitations of the construction management system according to claim 1, wherein the construction plan data output unit is configured to cause the output device to output, in graph in which a first axis indicating the target construction period, and a second axis indicating the construction cost are defined, points indicating the construction plans respectively corresponding to the plurality of target construction periods, and is configured to cause the output device to output the construction plan corresponding to a selected point among a plurality of the points (Myr 3:30-36, 11:27-31 and 12:43-49).
Claim 6 
Myr in view of Gipps, Crain, and Nakagami  teach all the limitations of the construction management system according to claim 1, comprising a construction pattern acquisition unit configured to acquire a construction pattern of the work device, wherein the construction plan data calculation unit is configured to calculate the construction plan based on the construction pattern. (Myr 2:19-34 and 12:43-57)
Claim 7
Myr in view of Gipps, Crain, and Nakagami  teach all the limitations of the construction management system according to claim 6, comprising: 
a construction pattern storage unit in which a plurality of the construction patterns is stored, wherein the construction pattern acquisition unit is configured to acquire, from among the plurality of construction patterns stored in the construction pattern storage unit, a construction pattern selected according to an input signal of an input unit. (Myr 12:50-65
Claim 8
Myr in view of Gipps, Crain, and Nakagami  teach all the limitations of the construction management system according to any claim 1, wherein the work device includes a transporter vehicle configured to transport sediment, wherein a transport condition data acquisition unit configured to acquire transport condition data of the transporter vehicle is further included, and wherein the construction plan data calculation unit is configured to calculate the construction plan based on the transport condition data. (Myr 2:19-34 and 12:43-57)
Claim 9
Myr in view of Gipps, Crain, and Nakagami  teach all the limitations of the construction management system according to claim 1, wherein the construction plan includes a process sheet of the construction. (Myr 12:43-49)
Claim 10
Myr in view of Gipps, Crain, and Nakagami  teach all the limitations of the construction management system according to claim 1, wherein the construction plan data output unit is configured to cause the output device to simultaneously output a construction plan calculated by the construction plan data calculation unit at a first time point, and a construction plan calculated at a second time point earlier than the first time point. (Myr 12:43-49)
Claim 11
Myr teaches all the limitations of a construction management system (Myr Abstract and 1:61-63) comprising:
Myr 2:1-18);
an original unit data acquisition unit configured to acquire original unit data indicating a specific condition of a work device that constructs the construction site (Myr 2:19-34 and 12:43-57);
a construction plan data calculation unit configured to calculate, based on the construction amount data and the original unit data, necessary work device data indicating a work device necessary for completing construction of the construction site within a target construction period (Myr 12:58-65); 
a construction plan data output unit configured to cause an output device to output the target construction period and target construction amount data in a construction day of the target construction period to at least the construction site (Myr 2:6-63 and 12:58-65); 
the original unit data acquisition unit (Myr 2:19-34 and 12:43-57), the construction plan data calculation unit (Myr 2:10-18 and 12:58-65), the construction plan data output unit (Myr 2:10-18, 2:62-63 and 12:58-65),
Myr does not expressly teach the following limitation that is taught in the analogous art of infrastructure path determination by Gipps
a construction result data acquisition unit configured to acquire construction result data from the construction site based on said output indicating a construction result of the construction site (Gipps [180] and [19]); and
Gipps [122]) at least of the construction amount data calculation unit (Gipps [25]), and the construction result data acquisition unit (Gipps [180] and [19]);
wherein the construction plan data calculation unit recalculates the construction plan based on the construction result data implementing use and control of a construction machine at the construction site (Gipps [117]), and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Myr the additional features as taught by Gipps since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Myr does not expressly teach the following limitation that is taught in the analogous art of synthetic aperture radar by Crain
wherein the current landform is represented as information acquired from a camera carried by a vehicle as current landform data indicating a current landform of the construction site. (Crain [1111], [84], [141] and fig. 25) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Myr the current landform is represented as information attained from a camera carried by a vehicle as current landform data indicating a current landform of the construction site as taught by Crain since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did 
Myr does not expressly teach the following limitation that is taught in the analogous art of ground leveling control system of Nakagami
wherein design landform data is transmitted by the construction plan data output unit to a work machine to control a work member of the work machine based on the design landform data corresponding to a target shape of an excavation target of the construction site such that the work member is moved in accordance with the landform (Nakagami 2:15-28, 10:15-35, and fig 4a and 4b);
wherein the construction result data is based on absolute position information of the work member of the work machine received from the work machine during operation of the work machine at the construction site (Nakagami 3:60-4:26 and 8:55-59); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Myr the wherein design landform data is transmitted by the construction plan data output unit to a work machine to control a work member of the work machine based on the design landform data corresponding to a target shape of an excavation target of the construction site such that the work member is moved in accordance with the landform; and wherein the construction result data is based on absolute position information of the work member of the work machine received from the work machine during operation of the work machine at the construction site as taught by Nakagami since the claimed invention is merely a combination of old elements, and in the combination each element merely would have 

Claim 12
Myr in view of Gipps, Crain, and Nakagami  teach all the limitations of the construction management system according to claim 11, wherein the construction plan data output unit is configured to cause the output device to output the necessary work device data corresponding to the target construction period. (Myr 12:50-65)
Claim 13
Myr in view of Gipps, Crain, and Nakagami  teach all the limitations of the construction management system according to claim 11, 
wherein the construction plan data calculation unit is configured to calculate the necessary work device data for each of a plurality of target construction periods, (Myr 12:50-65) and
wherein the construction plan data output unit is configured to cause the output device to output the target construction amount data and the necessary work device data corresponding to the plurality of target construction periods. (Myr 12:50-65)
Claim 14
Myr in view of Gipps, Crain, and Nakagami  teach all the limitations of the construction management system according to claim 13, wherein the construction plan data output unit is configured to cause the output device to output the necessary work device data corresponding to a target construction period designated according to an Myr 12:50-65)
Claim 15
Myr in view of Gipps, Crain, and Nakagami  teach all the limitations of the construction management system according to claim 11, wherein the construction plan data output unit is configured to cause the output device to output a graph in which a first axis indicates the target construction period, and a second axis indicates the target construction amount, and is configured to cause the output device to output a slide portion for changing the target construction period indicated by the first axis. (Myr 3:30-36, 11:27-31 and 12:43-49).
Claim 16
Myr in view of Gipps, Crain, and Nakagami  teach all the limitations of the construction management system claim 12, wherein the construction plan data output unit is configured to cause the output device to output a point indicating the target construction amount data of each of the construction day of the target construction period, and is configured to cause the output device to output the work device necessary for executing the construction with target construction amounts of construction days up to the construction day corresponding to a selected point among a plurality of the points. (Myr 12:43-49)
Claim 17
Myr teaches all the limitations of a construction management method (Myr Abstract and 1:61-63) comprising: 
Myr 2:1-18);
calculating, based on the construction amount data, and original unit data indicating a specific condition of a work device that constructs the construction site, a construction plan corresponding to a target construction period, and a construction cost required when construction is executed using the construction plan (Myr 2:10-18 and 12:58-65); and
causing an output device to output the construction cost corresponding to the target construction periods to at least the construction site (Myr 2:10-18, 2:62-63 and 12:58-65); 
Myr does not expressly teach the following limitation that is taught in the analogous art of infrastructure path determination by Gipps
a construction result data acquisition unit to acquire construction result data from the construction site based on said output indicating a construction result of the construction site (Gipps [19] and [180]); 
wherein the construction plan data calculation unit recalculates the construction plan based on the construction result data implementing use and control of a construction machine at the construction site, (Gipps [117]) and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Myr the additional features as taught by Gipps since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same 
Myr does not expressly teach the following limitation that is taught in the analogous art of synthetic aperture radar by Crain
wherein the current landform is represented as information acquired from a camera carried by a vehicle as current landform data indicating a current landform of the construction site. (Crain [1111], [84], [141] and fig. 25) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Myr the current landform is represented as information attained from a camera carried by a vehicle as current landform data indicating a current landform of the construction site as taught by Crain since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Myr does not expressly teach the following limitation that is taught in the analogous art of ground leveling control system of Nakagami
wherein design landform data is transmitted by the construction plan data output unit to a work machine to control a work member of the work machine based on the design landform data corresponding to a target shape of an excavation target of the construction site such that the work member is moved in accordance with the landform (Nakagami 2:15-28, 10:15-35, and fig 4a and 4b);
Nakagami 3:60-4:26 and 8:55-59); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Myr the wherein design landform data is transmitted by the construction plan data output unit to a work machine to control a work member of the work machine based on the design landform data corresponding to a target shape of an excavation target of the construction site such that the work member is moved in accordance with the landform; and wherein the construction result data is based on absolute position information of the work member of the work machine received from the work machine during operation of the work machine at the construction site as taught by Nakagami since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 18
Myr teaches all the limitations of a construction management method (Myr Abstract and 1:61-63) comprising:
calculating, based on a current landform and a design landform of a construction site, construction amount data of the construction site(Myr 2:1-18);
calculating, based on the construction amount data, and original unit data indicating a specific condition of a work device that constructs the construction site, Myr 2:19-34 and 12:43-65); and 
causing an output device to output the target construction period and target construction amount data in a construction day the target construction period  to at least the construction site (Myr 2:62-63 and 12:58-65); and
Myr does not expressly teach the following limitation that is taught in the analogous art of infrastructure path determination by Gipps
causing a construction result data acquisition unit to acquire construction result data from the construction site based on said output indicating a construction result of the construction site ((Gipps [19] and [180])); and
wherein the construction plan data calculation unit recalculates the construction plan based on the construction result data implementing use and control of a construction machine at the construction site (Gipps [117]), and
Myr does not expressly teach the following limitation that is taught in the analogous art of synthetic aperture radar by Crain
wherein the current landform is represented as information acquired from a camera carried by a vehicle as current landform data indicating a current landform of the construction site. (Crain [1111], [84], [141] and fig. 25) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Myr the current landform is represented as information attained from a camera carried by a vehicle as current landform data indicating a current landform of the construction site as taught by Crain 
Myr does not expressly teach the following limitation that is taught in the analogous art of ground leveling control system of Nakagami
wherein design landform data is transmitted by the construction plan data output unit to a work machine to control a work member of the work machine based on the design landform data corresponding to a target shape of an excavation target of the construction site such that the work member is moved in accordance with the landform (Nakagami 2:15-28, 10:15-35, and fig 4a and 4b);
wherein the construction result data is based on absolute position information of the work member of the work machine received from the work machine during operation of the work machine at the construction site (Nakagami 3:60-4:26 and 8:55-59); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Myr the wherein design landform data is transmitted by the construction plan data output unit to a work machine to control a work member of the work machine based on the design landform data corresponding to a target shape of an excavation target of the construction site such that the work member is moved in accordance with the landform; and wherein the construction result data is based on absolute position information of the work member of the work machine received from the work machine during operation of the work machine at the construction site as taught by Nakagami since the claimed invention is merely a . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamamoto (US 6,181,999 B1) teaches when operation is performed in an automatic digging mode that the load exerted on the blade is stable, a target position for the cutting edge relative to the ground is corrected to the actual position of the cutting edge at that time.  According to the ratio of the amount of excavated soil loaded on the front surface of the blade to the loading capacity of the blade front surface and/or the stability of the load exerted on the blade, a switching is performed between a weight characteristic for the operation amount of the load control and a weight characteristic for the operation amount of the smoothing control.
Lumpkins et al (US 2006/0070746 A1) teaches dozer blade control system controls the position of a bulldozer blade, maintaining the blade at a constant position as the dozer travels through a worksite.  The control system monitors the angle of the dozer blade with respect to the earth and when it senses that the dozer blade is tilting, it corrects the dozer blade's position by extending or retracting hydraulic cylinders that couple the dozer blade to the chassis of the 
Zhdanov et al (US 2013/0261902 A1) teaches computational system receives the measurements, compares them to target reference values, and generates control signals.  Drivers convert the control signals to electrical drive signals.  In response to the electrical drive signals, the electrical motor assembly translates the arm, which, in turn, translates the joystick.  If necessary, an operator can override the automatic control system by manually operating the joystick.
Kauppinen et al (US 2020/0293037 A1) teaches the system according to the invention being used to confirm measured cooperative targets during the automatic control of machine operations of construction site machines.
Shike et al (US 2018/0218301 A1) teaches GPS receiver 406A acquires absolute position data indicating an absolute position of an own vehicle.  By the GPS receiver 406A acquiring the absolute position of the own vehicle, the absolute position data indicating the absolute position of the vehicle main body 400A is acquired
Shike et al (US 2018/0137446 A1) teaches absolute position of the blade edge of the work member is calculated on the basis of the absolute position of the vehicle body and the relative position between the vehicle body and the blade edge of the work member.
Shike (US 2016/0321763 A1) teaches the construction machine 4 can detect an absolute position of the blade edge 440p contacting on the current 
Song et al (US 2011/0257816 A1) teaches a remote control system and a remote control method of a construction machine for reducing a fatigue degree of an operator at the time when the operator controls driving of the construction machine depending on his/her body motion in the remote control system of the construction machine.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331.  The examiner can normally be reached on Monday to Friday 9:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FOLASHADE ANDERSON/           Examiner, Art Unit 3623